     Case 1:21-cv-00121-DAD-EPG Document 11 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LEONTE BELL,                                      No. 1:21-cv-00121-NONE-EPG (PC)
12                       Plaintiff,                     ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS RECOMMENDING
13           v.                                         THAT THIS ACTION BE DISMISSED
                                                        WITHOUT PREJUDICE
14    CALIFORNIA DEPARTMENT OF
      CORRECTIONS & REHABILITATION,                     (Doc. No. 10)
15    et al.,
                                                        ORDER FOR CLERK OF COURT TO
16                       Defendants.                    ASSIGN DISTRICT JUDGE FOR PURPOSE
                                                        OF CLOSING THIS CASE AND TO CLOSE
17                                                      THIS CASE
18

19          Plaintiff Leonte Bill is a state inmate or former state inmate proceeding pro se and in

20   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on

21   plaintiff’s complaint against defendant California Department of Corrections & Rehabilitation

22   and various prison officials in connection with plaintiff’s missing property. This matter was

23   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

24   302.

25          On March 12, 2021, the assigned magistrate judge issued findings and recommendations

26   recommending that plaintiff’s complaint be dismissed without prejudice for failure to prosecute

27   and failure to comply with a court order. (Doc. No. 10.) Those findings and recommendations

28   were served on the plaintiff and contained notice that any objections thereto were to be filed
                                                       1
     Case 1:21-cv-00121-DAD-EPG Document 11 Filed 04/12/21 Page 2 of 2


 1   within fourteen (14) days after service. (Id. at 2-3.) No objections have been filed, and the

 2   deadline to do so has expired.

 3          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

 4   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

 5   magistrate judge’s findings and recommendations are supported by the record and by proper

 6   analysis.

 7          Accordingly,

 8      1. The findings and recommendations issued on March 12, 2021, (Doc. No. 10), are adopted

 9          in full;

10      2. This action is DISMISSED, WITHOUT PREJUDICE, for failure to prosecute and failure

11          to comply with a court order; and

12      3. The clerk of court is directed to assign a district judge for the purpose of closing this case

13          and to close this case.

14
     IT IS SO ORDERED.
15

16      Dated:     April 9, 2021
                                                       UNITED STATES DISTRICT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
